Appeal by the defendant from a judgment of the County Court, Suffolk County (Vaughn, J.), rendered August 7, 1984, convicting him of assault in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made to the police.
Ordered that the judgment is affirmed.
The hearing court properly determined that the defendant’s statements to the police were admissible at trial pursuant to a knowing and voluntary waiver of his constitutional rights. To the extent that the alibi defense presented by the codefendant was antagonistic to the defendant’s defense, it did not result in unfair prejudice to the defendant, and hence the trial court did not abuse its discretion in denying the defendant’s motion for a severance (see, People v Cruz, 66 NY2d 61, 73-74, read on other grounds 481 US —, 95 L Ed 2d 162). The sentence of from 2 to 6 years’ imprisonment imposed was appropriate in view of the violent nature of the crime committed. The remainder of the defendant’s claims are either unpreserved for appellate review or without merit. Thompson, J. P., Lawrence, Weinstein and Rubin, JJ., concur.